Citation Nr: 1547070	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  13-28 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to August 5, 2013, and 70 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to March 1946 and from February 1951 to April 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California and Lincoln, Nebraska. 

The appeal is from the rating assigned for the service-connected PTSD.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  

In October 2013, the Veteran filed a substantive appeal regarding TDIU and thanked the RO for granting him a 70 percent disability rating for his service-connected PTSD.  As the Veteran is presumed to be seeking the maximum possible benefit for the rating appealed for PTSD, the issue of entitlement to a disability rating in excess of 30 percent prior to August 5, 2013 and 70 percent, thereafter, remains on appeal before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.   As will be discussed in greater detail below, during the pendency of the Veteran's claim for an increased evaluation, the Veteran asserted that his psychiatric disorder has rendered him unemployable. Accordingly, the issue of whether a TDIU rating is warranted is currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 5, 2013, the Veteran's PTSD was manifested by symptoms productive of impairment no greater than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; occupational and social impairment with reduced reliability and productivity due to PTSD symptoms was not shown.
 
2.  From August 5, 2013, the Veteran's PTSD has been manifested by symptoms productive of impairment no greater than occupational and social impairment with deficiencies in most areas; total occupational and social impairment due to PTSD symptoms was not shown.  


CONCLUSION OF LAW

Disability ratings for PTSD in excess of 30 percent prior to August 5, 2013, and in excess of 70 percent from that date, are not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

VA has complied with its duty to notify.  Since the August 2011 rating decision on appeal granted service connection and assigned an initial disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also complied with its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity. 38 C.F.R. §§ 4.126, 4.130. 

PTSD is rated under 38 C.F.R. § 4.130 and the General Rating Formula for Mental Disorders (General Formula).  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning. A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning. GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent prior to August 5, 2013, and in excess of 70 percent from August 5, 2013 for his service-connected PTSD.

Prior to August 5, 2013

In a March 2009 rating decision, the RO assigned a disability rating of 30 percent, effective January 8, 2008, due to the Veteran's symptoms that included nightmares, intrusive thoughts, irritability, avoidance, hypervigilance, exaggerated startled response, depression, memory and concentration problems, and diminished interest.  

In May 2010, the Veteran filed a claim for an increased rating for his service-connected PTSD.  

In December 2010, the Veteran was afforded a VA examination for his service-connected PTSD.  The Veteran reported that he frequently became irritable and short with his wife.  The Veteran reported good relationships with friends, his church, and his family.  The Veteran appeared clean, neatly groomed, and appropriately dressed.  The Veteran reported sleeping difficulty, nightmares, and panic attacks once every few months.  The Veteran reported that he did not have homicidal or suicidal thoughts, episodes of violence, or problems with daily living.  The examiner provided a GAF score of 65.  The examiner noted that there were PTSD signs and symptoms that were transient or mild, decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Further, the examiner noted that the Veteran displayed mild PTSD symptoms that appeared to impact his family relationships.  The examiner noted that the Veteran had not worked since his last examination.

In an August 2011 rating decision, the RO continued the Veteran's disability rating at 30 percent, effective January 8, 2009, due to the fact that the Veteran's symptoms warranted mild PTSD symptoms which impacted the Veteran's family relationships, decrease in work efficiency, and intermittent periods of inability to perform occupational tasks, anxiety, and suspiciousness. 

In August and November 2011, the Veteran filed a notice of disagreement with the August 2011 rating decision.  

In a November 2011 statement, the Veteran's private psychiatrist noted that it was the second time he had seen the Veteran.  The psychiatrist noted that the Veteran's PTSD symptoms included an increased startled response, nightmares, irritability, intrusive thoughts about combat, avoidance of thoughts and feelings related to combat experience, hypervigilance, concentration problems, and memory problems.  The Veteran's psychiatrist further noted that the Veteran had feelings of guilt and emotional detachment from people.  

A June 2013 VA treatment record noted that the Veteran had a negative screening for depression.  The Veteran denied feeling down, depressed, or hopeless.  

The medical evidence during this period does not reflect that the Veteran had occupational and social impairment with reduced reliability and productivity, so as to meet the criteria for a 50 percent rating.  He did not, for example, display flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; or impaired abstract thinking.  While the Board notes that the Veteran had mild decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, the Veteran reported that he had good relationships with his family, friends, and his church.  

The Board further notes that the November 2011 private psychiatrist noted that the Veteran reported increased startled responses, nightmares, irritability, intrusive thoughts about combat, avoidance of thoughts and feelings related to combat experience, hypervigilance, concentration problems, and memory problems.  As noted, that was the second time the private psychiatrist had seen the Veteran.  The psychiatrist did not describe the history of the Veteran's PTSD and how the symptoms had increased.  Other evidence of record does not show that the Veteran demonstrated occupational and social impairment due to reduced reliability and productivity from these increased symptoms.  The Veteran did not demonstrate impaired judgment, difficulty in establishing effective social relationships, or flattened effect.  Therefore, the Board finds the private medical evidence less probative than the VA medical evidence.

In the October 2015 Appellant's brief, the Veteran asserted that he reported symptoms that are similar to the assigned 70 percent disability rating prior to the August 2013 VA examination.  However, VA treatment records do not reflect that the Veteran reported symptoms that would warrant a higher disability rating.  In fact, the Veteran reported in June 2013, that he did not have signs of a depressed mood.  Based on review of the evidence, the Board finds that the Veteran's service-connected PTSD does not warrant a higher rating of 30 percent prior to August 5, 2013.  

The Board finds that the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 30 percent disability rating.  In this regard, the Board finds that, for the appeal period prior to August 5, 2013, such disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's reports of nightmares, irritability, intrusive thoughts, and anxiety are contemplated in his current 30 percent rating.  The Board has also considered the Veteran's GAF scores assigned prior to August 5, 2013.  The Veteran was assigned a GAF score of 65, which reflects mild symptoms.

The Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 30 percent.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for even higher ratings - 70 or 100 percent- are likewise not met.

From August 5, 2013

The Veteran has been assigned a 70 percent disability rating beginning August 5, 2013.  The Board finds that the Veteran's PTSD does not warrant a rating higher than 70 percent for this period.

In August 2013, the Veteran was afforded a VA examination regarding his PTSD.  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported that his PTSD symptoms were intrusive thoughts, psychological and physiological reactions including anxiety, avoidance, difficulty remembering, distant and emotionally numb, irritability, difficulty concentrating, and hypervigilance.  The examiner noted that the Veteran had a depressed mood, anxiety, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  The examiner noted that the Veteran's grooming and hygiene were adequate.  The Veteran reported that he did not have any suicidal/homicidal ideation, plan, or intent.  Further, the Veteran reported that he did not have delusions or hallucinations.  The examiner opined that the Veteran's current PTSD symptoms did not appear to interfere with his ability to maintain employment as his current unemployment was due to age and retirement, not mental health symptoms.  

In a September 2013 rating decision, the Oakland RO increased the Veteran's disability rating for PTSD to 70 percent, effective August 5, 2013, the date of the Veteran's VA examination.  

In October 2013, the Veteran filed a substantive appeal.  

In an October 2015 brief, the Veteran's representative noted that the Veteran had been reporting VA treatment and stated that his symptoms were worse prior to August 5, 2013, the effective date of the Veteran's 70 percent disability rating. 

The medical evidence during this period does not reflect that the Veteran has displayed suicidal ideation, obsessional rituals which interfere with routine activities (no such rituals were reported), gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, or persistent danger to hurting himself or others.  While the observations by the August 2013 VA examiner reflect the Veteran has had impairment due to PTSD symptoms, such impairment is clearly encompassed by the criteria for a 70 percent rating.  Moreover, the August 2013 examiner opined that the Veteran's PTSD symptoms were not the reason for his unemployment, but that his unemployment was due to age.  

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 70 percent rating.  An evaluation in excess of 70 percent is not warranted.  38 C.F.R. § 4.7.

When considering the Veteran's symptoms in total, the Board finds that they do not result in total occupational and social impairment.  In this regard, the Board finds both the December 2010 and August 2013 VA examiner opinions to be particularly probative, as their final assessments of the level of occupational and social impairment experienced by the Veteran took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for a 30 percent disability rating prior to August 5, 2013 and a 70 percent disability rating after August 5, 2013. 

The Board notes the lay statements submitted by the Veteran and his family in support of this claim.  Those statements detail the types of problems that result from the Veteran's PTSD symptoms (nightmares, disturbed sleep, irritability, and hypervigilance).  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  The levels of functional impairment described by the Veteran are consistent with (and do not exceed) the criteria for a 30 percent rating prior to August 5, 2013, and a 70 percent rating thereafter.   

In summary, beginning August 5, 2013, it is not shown that the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity, or that since that date it has been manifested by symptoms productive of deficiencies in most areas (or approximating such level of severity), nor has he demonstrated other symptoms of similar severity, frequency and duration.  Consequently, increases in the "staged" schedular ratings assigned are not warranted.  38 C.F.R. § 4.7.

Other Considerations

The Board has considered whether staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that the staged ratings have already been assigned and the record does not reflect any further increase for PTSD.  Accordingly, further stages are not warranted.  

Extraschedular Evaluation

The Board has also considered whether referral for an extraschedular rating for PTSD is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  38 C.F.R. § 3.321(b).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability is manifested by impairment with occasional decrease in work efficiency and intermittent periods to perform occupational tasks prior to August 5, 2013 and occupational and social impairment with deficiencies in most areas from August 5, 2013.  The rating criteria contemplate these impairments.  Therefore, referral for consideration of an extraschedular rating is not warranted. 


ORDER

A disability rating for PTSD, in excess of 30 percent prior to August 5, 2013, and in excess of 70 percent thereafter, is denied.  


REMAND

The Veteran submitted additional pertinent evidence to the RO.  The record includes a statement of the case (SOC) issued in September 2013, but no supplemental statement of the case (SSOC) has been issued that considers any of the evidence added to the record since September 2013.  38 C.F.R. § 19.31 (2015). After the development conducted pursuant to this remand, the AMC/RO should issue an SSOC that considers all evidence added to the record since the September 2013 SOC.  

The Veteran contends that he was unable to sustain gainful employment due to his service-connected disabilities.  Service connection is in effect for asbestosis, rated as 100 percent disabling; PTSD, 70 percent; bilateral hearing loss, 20 percent; and tinnitus, 10 percent.  The Veteran's combined disability rating is 100 percent, from January 31, 2014.  Prior to January 31, 2014, he was not service connected for asbestosis, and therefore the determination for that period may not take into consideration impairment from that disease.  His combined rating was 80 percent from August 5, 2013.  Therefore, the preliminary schedular requirements for a TDIU have been met from that date.  38 C.F.R. § 4.16(a).  Prior to that, his combined rating was 50 percent effective from January 23, 2008.  

On his application for TDIU, the Veteran reported that he had last worked full time employment in October 1985.  Prior to that date, he reported he was employed as a plumber and pipefitter.  

On December 2010 PTSD examination, the examiner noted that the Veteran had not been working since 1990.  The examiner noted that the Veteran worked in construction unpaid in Africa from 1985 through 1990.  The examiner further noted that the Veteran retired due to age or duration of work.  The examiner reported that there was not an occasional decrease in work efficiency and that there were no intermittent periods of inability to perform occupational task due to PTSD.  However, the examiner noted that the Veteran had not worked since his last examination.

In a February 2012 statement, the Veteran's son stated that the Veteran was unable to work due to the Veteran's service-connected disabilities. 

An August 2013 VA medical opinion notes that the Veteran had not worked since the age of 58.  The examiner stated that the current PTSD symptoms did not appear to interfere with the Veteran's ability to maintain employment and that current unemployment was due to age and retirement, not mental health symptoms.  

A June 2015 VA medical opinion noted that the Veteran could not work due to his lung condition.  

Because the Veteran was not working at the time he was examined, it is unclear from these opinions whether the Veteran is unable to secure and maintain employment because of his service-connected disabilities.  

It is the Board, rather than the examiner, that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  However, neither examiner described the functional impairment of all of the Veteran's service-connected disabilities or how that impairment impacted his ability to work, and neither examiner considered the Veteran's education background or occupational experience.  Thus, another opinion is required.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner is requested to address the functional impairment related to the service-connected disabilities and provide an opinion as to whether the Veteran's service-connected disabilities other than his asbestosis, (PTSD, hearing loss, and tinnitus) either singly or taken together, render him unable to secure or follow a substantially gainful occupation, consistent with his education and his occupational experience.  If so, the examiner should offer an opinion as to the date of onset of that unemployability.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Upon completion of the above, readjudicate the Veteran's claim for a TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


